Citation Nr: 1142552	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  09-18 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.

2.  Entitlement to service connection for hearing loss of the left ear.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1955 to November 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was previously before the Board in June 2010, at which time it was remanded for development including a VA examination, and in April 2011, at which time it was remanded for VA treatment records.  The Veteran was afforded the opportunity to attend a VA examination, although he failed to report to the examination in August 2010, and VA treatment records were received for the period through May 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

In view of the facts of this case, the Board will address the Veteran's claim for service connection for bilateral hearing loss as two separate claims, concerning left ear and right ear hearing loss. 

The issue of entitlement to service connection for hearing loss of the left ear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent evidence is at least in equipoise as to whether the Veteran's current right ear hearing loss is causally related to in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which includes sensorineural hearing loss, if manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When there is an approximate balance of positive and negative evidence, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Board notes that the Veteran's service treatment records are, unfortunately, not available.  The record reveals substantial efforts by the RO to obtain these records, including multiple requests to the National Personnel Records Center (NPRC).  The NPRC has informed the RO that the Veteran's service records have been destroyed in the 1973 fire.  Consequently, in a letter dated in September 2008, the RO made a formal finding on the unavailability of service records.  The Board is satisfied that the RO has taken all necessary steps to secure service treatment records and, given the responses from the NPRC, that additional efforts would be futile.  38 U.S.C.A. § 5103A(b).  The Veteran has been informed that his service records are unavailable.  See McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In a case such as this, where STRs are unavailable through no fault of the Veteran, the Board is mindful of the heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Board observes that although the Veteran's service treatment records are not available, the absence of evidence of a hearing loss disability in service is not fatal to his claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993). 

Beginning in 2008 the Veteran contended that he was entitled to service connection for bilateral hearing loss, which he attributed to aircraft noise exposure while working on the flight line.  He specifically wrote that hearing protection was not issued to him.  He indicated that he served in ground control at Rhein-Main Air Force Base in Frankfurt, Germany, as a ground control specialist, and that he directed aircraft on the tarmac.  As such, he reported that he was near such aircraft as C119s and C47s, and in close proximity to their running engines, including during takeoff.  The Veteran indicated that he was daily exposed to such excessive noises for three years, and had to seek medical care.  He contended that he experienced significant hearing loss, and opined that the decibel levels he was exposed to in service were not safe.  

The Veteran was afforded a VA audiological examination in November 2008 wherein he reported that his military occupational specialty was as an air pay specialist, and that he worked as a ground control specialist.  The Veteran indicated that he did not wear hearing protection during service.  He indicated that following service he worked on filling warehouse orders and outside sales, and denied noise exposure.  The Veteran denied recreational noise exposure following service.  The Veteran reported that he had pressure equalizer tubes placed 10 years earlier, and that he had experienced three strokes, most recently in 2004.  

Audiological evaluation revealed puretone thresholds, in decibels, as follows: 




HERTZ 



500
1000
2000
3000
4000
RIGHT
45
65
80
85
90

Maryland CNC speech recognition score was of 96 percent, considered excellent, in the right ear.  Tympanometry revealed abnormal Jerger Type Ad tympanogram in the right ear, and pure tone audiometric evaluation revealed mild to profound mixed hearing loss in the right ear.  As such, the diagnosis was of mixed, mild to profound right ear hearing loss.  

The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma during service.  The examiner reasoned that there were no service treatment records as they were destroyed in the fire, but that the Veteran reported his hearing loss became noticeable in the 1980s.  In addition, the examiner indicated that the hearing loss configuration was not consistent with noise exposure because the right ear exhibited a mixed loss, and hearing thresholds did not recover at 8000 Hz.  The examiner opined that aging effects were likely present. 

The December 2008 rating decision denied service connection for bilateral hearing loss because the RO determined the condition neither occurred in nor was caused by service.  The RO conceded the Veteran's exposure to acoustic trauma. 

Private treatment records from March 2004 to February 2009 from ENT Associates of Greater Kansas City; Old Westport ENT & Allergy, Inc.; and Saint Joseph Health Center are associated with the claims folder.  Following audiological testing in March 2004 it was indicated that the Veteran had right moderate to severe mixed hearing loss with fair word discrimination scores.  

In March 2004 Michael Hughes, M.D., summarized his results wherein he referenced the Veteran's report of gradual diminution of hearing, and that the Veteran's wife stated that she specifically noted increased problems in the Veteran's hearing approximately three years previously.  The Veteran had reported that he noticed that if he turned on his left ear he could block out unnecessary sounds to sleep better, because he was not able to hear in his right ear.  Dr. Hughes indicated that he removed 4+ hard cerumen and hair from the Veteran's right canal; that both tympanic membranes were normal and middle ears were dry.  Audiometric testing revealed bilateral sensorineural hearing loss, much more severe in the right ear.  Dr. Hughes opined that the apparent conductive type hearing loss in the high frequencies of the right ear may, in fact, be a shadow curve to the left ear because the right ear was down so far, such that it was more likely that the hearing loss in the Veteran's right ear was all sensorineural and not conductive.  Dr. Hughes indicated that the Veteran's speech discrimination score was 86 percent in the right ear.  

Dr. Hughes indicated that a magnetic resonance imaging (MRI) of the internal auditory canals was necessary to rule out an unlikely acoustic neuroma.  He indicated it was possible hearing loss was related to the Veteran's vascular accidents, or even a previous viral cochleitis.  The Veteran underwent an MRI in March 2004 because of his bilateral hearing loss, right greater than left with a history of diabetes and previous cerebrovascular accident and hypertension.  The impression was of the brainstem and internal auditory canals without and with contrast, and showed no focal intra- or extra-abnormalities.  The MRI was compared to a previous November 2003 MRI wherein the impression was of global atrophy.  There was no definite evidence to suggest an acute infarct, and there were no other focal abnormalities.  

Private treatment notes indicate that in August 2004 examination of the Veteran's ears under the microscope was normal.  In November 2005 the Veteran's right ear tympanic membrane was retracted to the stapes and there was necrosis of part of the lenticular process of the incus, and the middle ear was dry.  Later that month, the Veteran's hearing was improved and tympanic membranes were normal.  Following audiological testing in November 2005, it was noted that the Veteran experienced right ear moderate to severe mixed hearing loss with good word discrimination scores.  Following audiological testing in October 2006 it was noted that the Veteran experienced moderate to severe mixed hearing loss in the right ear.  

In February 2009 a private ear, nose and throat specialist, Jay Dunfield, M.D., indicated that the Veteran reported difficulty hearing, and that his hearing loss began gradually 40 years earlier.  The Veteran suggested that his hearing loss was due to significant noise exposure from aircraft and engines 40 years earlier while working on the tarmac.  Physical examination revealed that the Veteran's communication ability and voice quality were normal.  Regarding his ears, externally, the auricles were normal bilaterally, with no auricle lesions present, no auricle tenderness to palpation present, and external auditory canals within normal limits, no external auditory canal lesions present, and a moderate amount of hard cerumen present in the canal, requiring removal with a curette.  Otoscopic examination revealed that tympanic membranes appeared normal, with no lesions or perforations, and no fluid behind the tympanic membranes.  Audiogram revealed sensorineural hearing loss.  Dr. Dunfield indicated that he would send a letter regarding the Veteran's hearing loss, although he was unable to say with 100 percent certainty that the hearing loss was caused by noise exposure without a previous audiogram from the time of the noise exposure.  

In Dr. Dunfield's February 2009 letter he noted that the Veteran had significant noise exposure when in the military working on an airport tarmac, reportedly without hearing protection.  Dr. Dunfield observed that the Veteran's military records had been destroyed by a fire, and therefore no audiological comparison from that time was available.  Dr. Dunfield observed that the clinic's audiological testing confirmed that there was a profound hearing loss in the right ear and a severe hearing loss in the left ear.  Dr. Dunfield indicated that previous testing from 5 years earlier demonstrated no change in the severity of either ear, leading one to believe that the hearing loss was long standing.  As such, Dr. Dunfield opined that "it is likely more than not that the severity of hearing loss in the right ear is due to excessive noise exposure." 

VA treatment notes from September 2008 to January 2010 are of record and show that the Veteran had an audiological evaluation in September 2008.  At that time results revealed a mild to moderately-severe sensorineural hearing loss in the right ear with a word recognition score of 88 percent.  Tympanometry was within normal limits for the right ear.  The Veteran reported that he received private care from an ear nose and throat specialist for his hearing and sinus issues.  

In February and May 2009 the Veteran wrote to clarify what he referred to as progress notes; however, the Board observes that the corrections he is indicating are applicable to his November 2008 VA examination report.  First, the Veteran emphasized that he had been an office manager for a warehouse company following service, such that he was not exposed to noise-making machinery.  The Veteran indicated that he had been asked to provide an exact date for his hearing loss, and when he said that he could not, the examiner suggested 1980.  The Veteran agreed to the 1980 date, misunderstanding that the examiner was referring to 1980 as a date when the hearing loss began, rather than a date when the hearing loss was present.  Therefore, the Veteran clarified that the portion of the examiner's report which referenced his hearing loss as commencing in 1980 was incorrect.  The Veteran indicated that he noticed hearing loss year after year, and finally sought help.  

The Veteran elaborated on sources of noise exposure in service.  These include hearing various aircraft from close proximity on the flight line.  In December 2008 the RO conceded exposure to in-service acoustic trauma.  

Following a June 2010 Board remand, the Veteran was scheduled for another VA examination; however, the treatment record shows that in August 2010 the Veteran failed to report for his examination, and he did not otherwise call to explain his absence.  

In October 2010 the Veteran expressed concern regarding an inconsistent statement in the record referencing hearing loss from hunting and working in the warehouse, which as he earlier explained did not have any noisy equipment.  

Following an April 2011 Board remand for additional development, VA treatment records through May 2011 were associated with the claims folder, and reflect that the Veteran continued to use his hearing aids.  

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to describe his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Veteran competently and credibly discussed his noise exposure while in service, and in-service noise exposure is conceded.  Although he is competent to discuss experiencing difficulty hearing, he is not competent to determine the degree or etiology of such hearing loss.  

In sum, there is a private audiological opinion that the severity of the Veteran's right ear hearing loss was more likely due to in-service noise exposure including that experienced on the tarmac near aircraft and their engines.  Such opinion was based on the Veteran's credible reported history of noise exposure, as well as audiological testing which suggested the hearing loss was long-standing.  As such there is at least an equipoise of the evidence regarding right ear hearing loss.  

Consequently, after carefully considering the record, the Board finds that the evidence is in relative equipoise as to the Veteran's right ear hearing loss.  As such, the benefit of the doubt is resolved in the Veteran's favor, and service connection for right ear hearing loss is granted.  


ORDER

Entitlement to service connection for right ear hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

As noted above, the Veteran contends that he is entitled to service connection for left ear hearing loss, and the Board concedes that he was exposed to acoustic trauma during service.  

The Veteran was afforded a VA audiological examination in November 2008, and audiological evaluation revealed puretone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
LEFT
35
45
60
60
60

Maryland CNC speech recognition score was of 88 percent in the left ear, and tympanometry revealed abnormal Jerger Type C tympanogram in the left ear.  Pure tone audiometric evaluation revealed mild to severe sensorineural hearing loss in the left ear.  Speech recognition was good in the left ear.  Diagnosis was of sensorineural mild to severe left ear hearing loss.  The examiner opined that the hearing loss was less likely as not caused by or a result of acoustic trauma during service.  

Following private audiological testing in March 2004 it was indicated that the Veteran had left ear hearing within normal limits to mild sensorineural hearing loss, with excellent word discrimination scores.  In March 2004 Dr. Hughes indicated that he removed a very small amount of cerumen and hair from the left ear canal, and that the tympanic membrane was normal and middle ear was dry.  Audiometric testing revealed bilateral hearing loss, and Dr. Hughes indicated that the Veteran had excellent preservation of speech discrimination in the left ear.  As noted above, the Veteran underwent a MRI, and no focal intra- or extra-abnormalities were evident.  

Private treatment notes indicate that in August 2004 the Veteran was seen complaining of a left earache; however, on examination his ears under the microscope were normal.  In November 2005 the Veteran was seen for left ear discomfort with decreased hearing, and bilateral cerumen was removed.  Audiometric testing revealed a severe conductive component to the hearing loss in the Veteran's left ear, such that he had a social hearing problem.  Serous fluid was removed from the Veteran's ear; however, because the Veteran's tympanic membrane was thickened and he was having significant pain, a tube could not be placed.  Later that month, the Veteran's hearing was improved, there was very slight left ear pain, and both tympanic membranes were normal.  Following audiological testing in November 2005, it was noted that the Veteran experienced left ear moderate to profound mixed hearing loss, with fair word discrimination scores.  In October 2006 the Veteran had a left ear Donaldson tube placed; however, soon after, he again had a left ear ache, and bilateral cerumen and Eustachian tube dysfunction were assessed.  In November 2006 the Veteran was assessed as having otalgia and debris in the left ear.  Following audiological testing in October 2006 it was noted that the Veteran experienced mild to moderately-severe sensorineural hearing loss in the left ear.  

As noted above, in February 2009 Dr. Dunfield indicated that the Veteran reported difficulty hearing; that his hearing loss began gradually 40 years earlier; and that his hearing loss was due to significant noise exposure from aircraft and engines 40 years earlier while working on the tarmac.  Physical examination revealed that the Veteran's communication ability and voice quality were normal.  Externally, the auricles were normal bilaterally, with no auricle lesions present, no auricle tenderness to palpation present, external auditory canals within normal limits, no external auditory canal lesions present, and a moderate amount of hard cerumen present requiring removal with a curette.  Otoscopic examination revealed that tympanic membranes appeared normal, with no lesions or perforations, and no fluid behind the tympanic membranes.  Audiogram revealed sensorineural hearing loss.  Dr. Dunfield indicated that he would send a letter to the VA although he was unable to say with 100 percent certainty that the hearing loss was caused by noise exposure without a previous audiogram from the time of the noise exposure.  

In Dr. Dunfield's February 2009 letter he noted that the Veteran had significant noise exposure when in the military working on an airport tarmac, reportedly without hearing protection.  Dr. Dunfield observed that the Veteran's military records had been destroyed by a fire, and therefore no audiological comparison from that time was available.  Dr. Dunfield observed that the clinic's audiological testing confirmed that there was a profound hearing loss in the right ear and a severe hearing loss in the left ear.  Dr. Dunfield indicated that previous testing from 5 years earlier demonstrated no change in the severity of either ear, leading one to believe that the hearing loss was long standing.  As such, Dr. Dunfield opined that "it is likely more than not that the severity of hearing loss in the right ear is due to excessive noise exposure." 

In September 2008 audiological evaluation revealed a mild to profound sensorineural hearing loss in the left ear with word recognition scores of 96 percent.  Tympanometry revealed high negative middle ear pressure in the left ear.  

As such, the medical evidence clearly shows that the Veteran has a current left ear hearing disability pursuant to 38 C.F.R. § 3.385.  The question, however, remains whether the Veteran's left ear hearing loss disability is etiologically related to service.  

The Board observes that Dr. Dunfield evaluated the Veteran's bilateral hearing loss; however, he then provided an opinion that connected the Veteran's right ear hearing loss to service, but failed to address any etiological cause for the Veteran's left ear hearing loss.  As such, it appears that there was an oversight which makes this evaluation insufficient for deciding the Veteran's claim as it regards left ear hearing loss, and the Board finds that a remand is necessary to request the Veteran to obtain the necessary clarification from Dr. Dunfield as to whether his left ear hearing loss is at least as likely as not related to service.  38 U.S.C.A. § 5103A(a).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to seek clarification from his private provider, Dr. Dunfield regarding the etiology of his left ear hearing loss.  Any clarification report should address whether the left ear hearing loss is at least as likely as not related to service, to include noise exposure therein, and provide a rationale.  

2.  Following completion of the foregoing, and after conducting any additional development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


